PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PEZZINO ET AL.    
Application No. 17/401,087
Filed: 12 Aug 2021
For: Augmented Reality and Method Using Lenticular Lenses
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed June 30, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed August 24, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 25, 2021.  A Notice of Abandonment was mailed April 25, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the
reply in the form of payment of the late surcharge fee of $40, the Oath or Declaration under 37 CFR 1.63 for inventors Kevin Pezzino, Sandra P. Pezzino and Maria E. Rodriquez, (2) the petition fee of $525, and (3) a proper statement of unintentional delay.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Brendan Lillis appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Patent Application Processing for pre-examination
processing in accordance with this decision.

 
/Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET